The following opinions were filed February 9, 1926:
Eschweiler, J.
But a single question is presented on these appeals, and that is whether or not in the reassessment of the respective lumber-mill plants (exclusive of the real estate) by the board of correction and review appointed by the state tax commission as to the assessment for 1923, and by the city board of review as to the assessment for 1924, there was competent evidence upon which could be based the respective determinations.
On the hearing relators called to testify as to the price that could be obtained at private sale for these particular lumber-mill plants considered as improvements and as ex-*313eluded from the value of the real estate upon which they stood, three witnesses: former State Senator C. H. Werden of Ashland, Wisconsin, with retail yards there and a Western lumber operation, not presently interested in either of the two companies to any material extent though actively connected with the Edward Hines Company from 1905 to 1914, who had been interested in lumbering in Northern Wisconsin and Michigan for many years and familiar with transactions involving the sale values of such plants; Mr. J. B. Coleman, present general manager of the Roddis Lumber & Veneer Company, and who had been for many years field man for the Northern Hemlock & Hardwood Manufacturers Association of Wisconsin and Michigan, and for over thirty years engaged in and about sawmill and wood-working plants in this state and who had visited many thousand such different plants; and W. B. Clubine, general manager for eleven years of the Park Falls Lumber Company and for over twenty years familiar with.the lumber business in Upper Michigan. These three witnesses, to whose competency to testify on the subject no objection was interposed, each testified as to both of the properties and placed their estimates of sale values at amounts lower than those reached by the two boards, and equal to or higher than that claimed by the owners.
The several assessments affirmed by the trial court must stand, if they are to be supported, upon the testimony of A. J. Laidlaw of Ladysmith and C. A. Halbert of Madison. Mr. Laidlaw had been designated by the tax commission to undertake the reassessment for 1923. He had been for twelve years assessor of incomes for Rusk and Sawyer counties and had done assessment’ work and valuation of sawmills as well as other properties and had acted on boards of review. He spent considerable time in the summer of 1923 at Park Falls for that purpose, but because not feeling competent or qualified to place value upon these industrial *314plants he requested the assignment by the state tax commission of some one else to assist him, resulting in the coming of Mr. Halbert, upon whose judgment he largely relied for assistance in making such reassessment. Mr. Halbert, a civil engineer, had for eleven or more years been employed by the Wisconsin railroad commission, and quite largely during that period in making appraisals and determining values for public utilities. Each of these witnesses testified on direct examination, in substance, that in making their respective appraisements each had in mind the rule that what was to be arrived at was the full value that could be obtained for the property at private sale, and so made their valuations.
On cross-examination it appeared, however, that neither had any personal knowledge concerning sales of lumber company plants. Neither had been engaged or worked about a sawmill and had no experience in the construction or operation of the same. Mr. Halbert, whose testimony was considered the more substantial of the two and the basis of Laidlaw’s appraisal to a large extent, further testified to having made not to exceed six prior appraisals of lumber mills, and to his experience having been largely a matter of figuring out sound values on utility and other industrial plants in accordance with the policy of the Wisconsin railroad commission. That this policy was substantially changed in 1915 from that theretofore used. That by “sound values” he meant what a property is worth for insurance purposes or stock and bond issues as security against such equipment. That public-service company rates take it away from the ordinary industry. Both of these witnesses used in their consideration that which was stated to be a full and itemized inventory of the respective mill-plant equipments made by the American Appraisal Company and which was offered in evidence in the proceedings before the two reviewing bodies but which is not found in *315the record here. It is undisputed, however, that such appraisal was as to each of the companies largely in excess of the appraisals by these two witnesses.
The city assessor, whose valuation for 1924 of $440,000 was adopted by the city board of review for that year, did not testify in support of such assessment.
Objection was interposed by relators to the testimony of Mr. Halbert and Mr. Laidlaw on the ground that they were not competent to testify on the vital question involved under the statute declaring the duty of assessors of real property, sub. (1), sec. 70.32, viz. that it shall be valued “at the full value which could ordinarily be obtained therefor at private sale.” We think such objection should have been sustained. That this statutory rule is plain, direct, and must be followed even though in many cases difficulties are presented, has been frequently declared. State ex rel. Northwestern Mut. L. Ins. Co. v. Weiher, 177 Wis. 445, 448, 449, 188 N. W. 598; State ex rel. Oshkosh Country Club v. Petrick, 172 Wis. 82, 84, 178 N. W. 251; State ex rel. Pierce v. Jodon, 182 Wis. 645, 649, 197 N. W. 189. The Minnesota court under a similar statute has taken the same view as stated by Mr. Chief Justice Vinje in State ex rel. Northwestern Mut. L. Ins. Co. v. Weiher, supra, in its decision. In re Taxes of Potlach T. Co. 160 Minn. 209, 199 N. W. 968.
The two witnesses, Laidlaw and Halbert, did not possess sufficient knowledge of the subject matter, viz. the private sale value of lumber-mill equipment, to qualify them as competent witnesses. 2 Jones, Evidence (3d ed.) § 368. As stated by that learned author at sec. 387, the essentials are two: a knowledge of the intrinsic properties of the thing; a knowledge of the state of the markets. As stated by Wig-more (2d ed. §717), “where there is a market value, the knowledge of the witness must be of this market value.” Berg v. Spink, 24 Minn. 138. Such knowledge must gen*316erally be acquired by personal observation, not by mere hearsay. 1 Wigmore, Evidence (2d ed.) §719; Kost v. Bender, 25 Mich. 515, 519; Detroit v. Fidelity R. Co. 213 Mich. 448, 455, 182 N. W. 140, 142.
In Rylander v. Laursen, 124 Wis. 2, 7, 102 N. W. 341, cited by respondent, the witness challenged testified that he knew the value of the logs for the loss of which suit was .brought and had worked on such logs for fifteen years, though he never bought or sold any, and this court held he was competent to testify as to value. In Greeley County v. Gebhardt, 2 Neb. 661 (Unof.) 89 N. W. 753, also so cited, resident owners of farm property acquainted with the land in question may testify as to its value though no recent sales had been made. Also in Muskeget Island Club v. Nantucket, 185 Mass. 303, 70 N. E. 61, a witness was held qualified who had lived there for sixty years, who had traded in lands and had acted as assessor. We find nothing in these or the other cases cited by respondent on this point that makes them applicable to the situation here.
We are therefore of the opinion that the record discloses a want of sufficient competent evidence to sustain the assessments here presented for review and a disregard of competent evidence as to value, and for such want and disregard the respective boards of review exceeded their jurisdiction in making the assessments in question. State ex rel. Northwestern Mut. L. Ins. Co. v. Weiher, 177 Wis. 445, 188 N. W. 598; State ex rel. Kimberly-Clark Co. v. Williams, 160 Wis. 648, 651, 152 N. W. 450.
In State ex rel. Gisholt M. Co. v. Norsman, 168 Wis. 442, 169 N. W. 429, relied upon by respondent, the assessor in his valuation as to the buildings and machinery used, in arriving at his result, the original cost less annual depreciation as charged off by the owner (p.449), and the owner admitted inability to give evidence as to market value by transfer (p. 450).
For the reasons stated the judgments of the court below *317must be reversed so far as they affect the assessments on the respective mill improvements only and as herein discussed. Other items of the respective assessments were sought to be reviewed in the court below, but such other items were not here presented and are not affected by this decision.
By the Court. — Judgments reversed, and causes remanded for further proceedings according to law.